                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

ANTHONY MARTINEZ                                                            PLAINTIFF
ADC #158155

V.                                   No. 4:18CV00870-SWW

ELKIN DARREL, Doctor,
Yell County Detention Center; and
MIKE LEE MAY, Jail Administrator,
Yell County Detention Center                                            DEFENDANTS

                                           ORDER

         On July 24, 2019, the Court ordered plaintiff Anthony Martinez to file a notice of

his current mailing address because mail sent to his address of record was being returned

undelivered. See Docs. 7 & 11. The Court warned Martinez that his case would be

dismissed without prejudice if he failed to comply with the Court’s Order by August 26,

2019. Doc. 11. Martinez has not complied with that Order, and the time for doing so has

expired. He has not communicated with the Court since November 21, 2018, and his

mail still is being returned undelivered. See Docs. 2, 13, 14 & 15.

         Therefore, this case is dismissed without prejudice due to a lack of prosecution.

See Fed. R. Civ. P. 41(b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good

faith.

         IT IS SO ORDERED this 19th day of September, 2019.

                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE
